Title: Thomas Jefferson to David Bailie Warden, 8 July 1811
From: Jefferson, Thomas
To: Warden, David Bailie


          
                  Dear Sir 
                  Monticello July 8. 11.
          
		  
		   I recieved your favor of the 1st by our yesterday’s post and have hastily written the two inclosed letters to Messrs La Fayette & Kosciuszko, the in the hope that the return of the post may still find you at Washington.
          
		  I kept, during the last half dozen years of my residence at Washington a diary of the weather. I h cannot in the instant make any thing of it which could be useful to you, but, with the first leisure, will furnish you with such general results from it as may answer your views.
             
		  Arthur Young carried the Sichorium Intubus from France to England, & sent some seed to Genl 
                  Washington who gave me a part. it has been growing
			 here in abundance & perfection now 20. years without any cultivation after the first transplanting.
			  I know no plant so valuable for green feeding, and mr Strickland told me they cut up the dry plant in England, & fed their horses with it. to get my letter to the office
			 before the departure of the mail I must here conclude with my wishes for a happy passage, & an assurance of my great respect & esteem.
          
            Th:
            Jefferson
        